COOK, Judge
(dissenting):
Appellant’s trial terminated on August 27, 1974, and the convening authority’s action is dated November 26, 1974; a period of 91 days. Appellant was confined during this period and a presumption arises that he was denied a speedy disposition of his case. Dunlap v. Convening Authority, 23 U.S.C.M.A. 135, 48 C.M.R. 751 (1974). The only reason advanced by the Government to overcome this presumption is that the command in question was experiencing a shortage of personnel during this period. We have repeatedly rejected the argument that an alleged but unexplained shortage of personnel is an extraordinary circumstance which will justify a delay in excess of 90 days. United States v. Larsen, 1 M.J. 300 (C.M.A.1975). Accordingly, I disagree with the majority’s departure from the precedents of this Court and would reverse the decision of the Court of Military Review, and order the charges and their specifications dismissed.1

. My resolution of this issue renders it unnecessary to address the remaining issue.